        Case 3:20-cv-00114-JWD-SDJ          Document 14      01/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


YOLANDA STEVENSON
                                                                CIVIL ACTION
VERSUS
                                                                NO. 20-114-JWD-SDJ
FEDERAL GOVERNMENT

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.12) dated January 19, 2021, to which an objection

(Doc.13) was filed and considered,

       IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) and this case shall be CLOSED.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 28, 2021.

                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
